Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-7 recite a system, claims 8-14 recite a system, and claims 15-20 recite a system and therefore fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a first, second, and third system for monitoring compliance of immigrant investor visas with investing, which under its broadest reasonable interpretation, covers concepts for certain methods of organizing human activity.  

In the present case concepts performed in managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), such as monitoring compliance of immigrant investor visas with investing based on the analysis of received information. The abstract idea portion of the claims is as follows: 

(Claim 1) [A system] for aggregating, managing, and tracking Employment-Based Fifth Preference (EB-5) Immigrant Investor Program visas and/or (EB-5) Immigrant Investor Program investments comprising:) (Claim 8) [A system] for aggregating, managing, and tracking Recaptured Employment- Based Fifth Preference (EB-5) Immigrant Investor Program visas and/or Recaptured EB-5 Immigrant Investor Program investments comprising:) ((Claim 15) A system for aggregating, managing, and tracking one or more immigrant investor visa programs and/or citizenship-by-investment programs in one or more countries:) [one or more computers comprising one or more processors and one or more non- transitory computer readable media, the non-transitory computer readable media comprising instructions that when executed by the one or more processors implement]: [a communications module] configured to receive investment data and immigration data from [one or more databases]; [an aggregation module] configured to aggregate the investment data and the immigration data into aggregated data; [an investment module] configured to track one or more investments; [an immigration module] configured to track one or more ((claim 1)EB-5 Immigrant Investor Program) ((claim 8)Recaptured EB-5)((claim 15) immigration) visas; and [a graphical user interface (GUI)] configured to visually display one or more system outputs; wherein the immigration data comprises available visas for one or more immigrant investor programs; wherein the investment data comprises data about one or more investments; wherein aggregating the investment data and the immigration data into aggregated data comprises storing the investment data and immigration data into [one or more system databases]; wherein aggregating the investment data and the immigration data into aggregated data comprises linking the immigration data to the investment data; wherein tracking one or more investments comprises tracking the aggregated data; and wherein tracking the one or more ((claim 1)EB-5 Immigrant Investor Program) ((claim 8) Recaptured EB-5) ((claim 15) immigration) visas comprises tracking visa compliance with one or more ((claim 1) EB-5 Immigrant Investor Program) ((claim 8) Recaptured Employment-Based Fifth Preference (EB-5) Immigrant Investor Program) ((claim 15) immigration investor programs )rules where the portions not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed by certain methods of organizing human activity in managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), such as monitoring compliance of immigrant investor visas with investing, it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a first, second, and third system for monitoring compliance of immigrant investor visas with investing which under its broadest reasonable interpretation, covers concepts for organizing certain methods of human activity. 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information 

([an aggregation module] configured to aggregate the investment data and the immigration data into aggregated data; [an investment module] configured to track one or more investments; [an immigration module] configured to track one or more ((claim 1)EB-5 Immigrant Investor Program) ((claim 8)Recaptured EB-5)((claim 15) immigration) visas; and [a graphical user interface (GUI)] configured to visually display one or more system outputs; wherein the immigration data comprises available visas for one or more immigrant investor programs; wherein the investment data comprises data about one or more investments; wherein aggregating the investment data and the immigration data into aggregated data comprises storing the investment data and immigration data into [one or more system databases]; wherein aggregating the investment data and the immigration data into aggregated data comprises linking the immigration data to the investment data; wherein tracking one or more investments comprises tracking the aggregated data; and wherein tracking the one or more ((claim 1)EB-5 Immigrant Investor Program) ((claim 8) Recaptured EB-5) ((claim 15) immigration) visas comprises tracking visa compliance with one or more ((claim 1) EB-5 Immigrant Investor Program) ((claim 8) Recaptured Employment-Based Fifth Preference (EB-5) Immigrant Investor Program) ((claim 15) immigration investor programs )rules) and transmitting information ([a communications module] configured to receive investment data and immigration data from [one or more databases).

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A system. (See paragraph 865 of the Specification) 
One or more computers. (See paragraph 863 of the Specification)
One or more processors. (See paragraphs 865-866 of the Specification)
One or more non-transitory computer readable media. (See paragraphs 864-866 of the Specification)
A communications module. (See paragraph 864 of the Specification)
One or more databases. (See paragraphs 872-873 of the Specification)
An aggregation module. (See paragraph 864 of the Specification)
An investment module. (See paragraph 864 of the Specification)
A GUI. (See paragraph 866 of the Specification)
One or more system databases. (See paragraph 872-873 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method, computer system, and computer program product that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II)) In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract idea are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-7, 9-14, and 16-20 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-7, 9-14, and 16-20 are also non-statutory subject matter.

Dependent claim 2, 9, and 16 further limit the abstract idea by generally linking the judicial exception to a particular field of use of wherein the one or more investments comprise at least one of commercial airplane investments, aerospace investments, and/or infrastructure investments and does not add significantly more to the abstract idea. Therefore dependent claims 2, 9, and 16 are also non-statutory subject matter.

Dependent claims 3, 10, and 17 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the investment module is configured to calculate a credit enhancement and/or credit facility based on the availability of funds, investment risk, and/or the requirements of a lender; wherein the investment module is configured to automate one or more conventional credit enhancement application processes; wherein automating one or more conventional credit enhancement application processes comprises providing the lender with records and documents showing at least one of financial statements, collateral, insurance, and/or a third-party guarantee. Further embellishing that the invention is capable of processing information (calculate a credit enhancement and/or credit facility, and automate one or more conventional credit enhancement application processes) and transmitting information (providing the lender with records and documents) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea Therefore dependent claims 3, 10, and 17 are also non-statutory subject matter.

Dependent claims 4, 11, and 18 further limit the abstract idea by generally linking the judicial exception to a particular field of use of wherein the one or more investments comprise at least one of commercial airplane investments, aerospace investments, and/or infrastructure investments and does not add significantly more to the abstract idea. Therefore dependent claims 4, 11, and 18 are also non-statutory subject matter.

Dependent claims 5, 12, and 19 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation, wherein tracking visa compliance with one or more EB-5 Immigrant Investor Program rules comprises tracking job creation; wherein the job creation comprises jobs created from the investments. Further embellishing that the invention is capable of processing information (tracking job creation) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claims 5, 12, and 19 are also non-statutory subject matter.

Dependent claims 6 and 13 further limits the abstract idea by generally linking the judicial exception to a particular field of use of wherein the one or more EB-5 Immigrant Investor Program rules comprise one or more federal and/or state securities laws; wherein one or more federal and/or state securities laws comprise one or more of. (i) Securities Act of 1933; (ii) the Securities Exchange Act of 1934; (iii) the Investment Company Act of 1940; (iv) the Investment Advisers Act of 1940; (v) Jumpstart Our Business Startups Act (JOBS Act); (vi) CROWDFUND Act; and/or (vii) State "Blue Sky" laws and does not add significantly more to the abstract idea. Therefore dependent claims 6 and 13 are also non-statutory subject matter.

Dependent claim 7 and 14 further limits the abstract idea by generally linking the judicial exception to a particular field of use of wherein the one or more EB-5 Immigrant Investor Program rules comprise one or more national security-related rules; wherein the one or more national security-related rules comprise rules from one or more of: (i) Committee on Foreign Investment in the United States (CFIUS), Foreign Investment Risk Review Modernization Act of 2018 (FIRRMA) and Critical Technology Pilot Program; (ii) detailed source of funds review; (iii) compliance with Uniting and Strengthening America by Providing Appropriate Tools to Restrict, Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), Know-Your-Customer (KYC), Anti-Money Laundering (AML), Bank Secrecy Act (BSA) and/or; (iv) Office of Foreign Asset Control (OFAC) requirements and does not add significantly more to the abstract idea. Therefore dependent claims 7 and 14 are also non-statutory subject matter.

Dependent claim 20 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the immigration module is configured to utilize and access financial information to authenticate investment source of funds and utilizes and accesses criminal background information and other background information to engage in national security related processing, screening and/or compliance. Further embellishing that the invention is capable of processing information (utilize and access financial information to authenticate and utilize and access criminal background information and other information for national security related processing, screening and/or compliance) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 20 is also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing certain methods of organizing human activity (monitoring compliance of immigrant investor visas with investing) such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1)/(2) as being anticipated by Hakim (US 20170004457).

Referring to claims 1, 8, and 15, 

Hakim, which is directed to facilitating immigration transactions and investments, discloses:

A system for aggregating, managing, and tracking Employment-Based Fifth Preference (EB-5) Immigrant Investor Program visas and/or (EB-5) Immigrant Investor Program investments comprising ((claim 8 (Recaptured Employment- Based Fifth Preference (EB-5) Immigrant Investor Program visas and/or Recaptured EB-5 Immigrant Investor Program investments) ((claim 13 (one or more immigrant investor visa programs and/or citizenship-by-investment programs in one or more countries)) : one or more computers comprising one or more processors and one or more non- transitory computer readable media, the non-transitory computer readable media comprising instructions that when executed by the one or more processors implement: (Hakim paragraph 108 disclosing the human resource allocation module or other methods and systems for facilitating immigration transactions as described herein may in some embodiments be implemented by a non-transitory, computer-readable storage medium and one or more processors (e.g., CPUs and/or GPUs) of a computing apparatus.)

a communications module configured to receive investment data and immigration data from one or more databases; ( Hakim paragraph 264 disclosing Network interface 1640 may be configured to allow data to be exchanged between computer system 1600 and other devices attached to a network, such as other computer systems, or between nodes of computer system 1600. In various embodiments, network interface 1640 may support communication via wired or wireless general data networks, such as any suitable type of Ethernet network, for example; via telecommunications/telephony networks such as analog voice networks or digital fiber communications networks; via storage area networks such as Fibre Channel SANs, or via any other suitable type of network and/or protocol. Hakim paragraph 268 disclosing those skilled in the art will also appreciate that, while various items are illustrated as being stored in memory or on storage while being used, these items or portions of them may be transferred between memory and other storage devices for purposes of memory management and data integrity. Alternatively, in other embodiments some or all of the software components may execute in memory on another device and communicate with the illustrated computer system via inter-computer communication.)

an aggregation module configured to aggregate the investment data and the immigration data into aggregated data; (Hakim paragraph 99 disclosing in some embodiments the aggregating is performed automatically by the electronic accounting system, after receipt of job credits into the accounting system. In some embodiments, at least some of the job credits are aggregated for immigration regulatory compliance to the first entity from a third entity, wherein services are provided to the third entity in exchange for consideration being paid by the third entity to the first entity. Hakim paragraph 103 disclosing the method includes allowing investments to be provided from two or more qualified immigrants to a first entity, wherein the first entity hires two or more employees who then provide services to a second entity, and the services are provided in exchange for consideration being paid by the second entity to the first entity. In some embodiments, the method includes aggregating in a processor system job credits for immigration regulatory compliance to the first entity, based on the employment of the two or more employees, and allocating in the processor system at least two of the job credits to two or more of the qualified immigrants, for the purposes of immigration. Hakim paragraph 131 disclosing in some embodiments, human resource allocation module 220 performs aggregating and allocating job credits used for immigration regulatory compliance. Financial transaction module 215 allows investments to be provided from two or more qualified immigrants to a first entity. The first entity hires two or more employees who then provide services to a second entity, and the services are provided in exchange for consideration being provided by the second entity to the first entity. Compliance tracking module 235 aggregates in an electronic accounting system job credits for immigration regulatory compliance to the first entity, based on the employment of the two or more employees and allocates in the electronic accounting system at least two of the job credits to two or more of the qualified immigrants, for the purposes of immigration regulatory compliance of two or more of the qualified immigrants.)

an investment module configured to track one or more investments; (Hakim paragraph 113 disclosing the reporting information is recorded in database 116 by human resource allocation module 120. Upon receipt of a request from audit client 114, human resource allocation module 120 queries database 116 and generates a report 130 for tracking the investment and jobs created as a result of the investment. Hakim paragraph 126 disclosing in some embodiments, compliance tracking module 235 performs identifying the one or more employees that are simultaneously employees of the first business entity and a second business entity as holding jobs created by the investment in the first business entity. In some embodiments, the investment compliance report includes information regarding investment by a non-U.S. resident seeking to comply with U.S. immigration rules regarding residency. In some embodiments, the investment compliance report is automatically prepared using a computer system.)

an immigration module configured to track one or more ((claim 1)EB-5 Immigrant Investor Program) ((claim 8)Recaptured EB-5)((claim 15) immigration) visas; (Hakim paragraph 113 disclosing the reporting information is recorded in database 116 by human resource allocation module 120. Upon receipt of a request from audit client 114, human resource allocation module 120 queries database 116 and generates a report 130 for tracking the investment and jobs created as a result of the investment. Hakim paragraph 152 disclosing as used herein, investments 852 are one or more purchases of shares in PEO 854 in an amount intended to fulfill or satisfy EB-5 Visa requirements. Referring briefly to FIG. 2, a financial transaction module 215 of a human resource allocation module 220, in some embodiments records in an accounting system one or more investments 852 in one or more entities. Hakim paragraph 160 disclosing simply put, PEO client 866 of PEO 854 retains full control of the workers while PEO 854 supplements handling of the details of employment and compliance with an EB-5 visa program or other employment compliance programs executed using embodiments. Hakim paragraph 175 disclosing Execution of one or more immigration transactions resulting in EB-5 visa approval is facilitated by generating one or more records for ascertaining immigration compliance of the one or more investments with respect to the one or more immigration transactions requiring creation of jobs through the investments (block 806).

 and a graphical user interface (GUI) configured to visually display one or more system outputs; (Hakim paragraph 113 disclosing the employer sends to client interface 118 through reporting interface 122 of employer client 102 reporting information 104 with respect to jobs created using the investment to place employees with the employer. The reporting information is recorded in database 116 by human resource allocation module 120. Upon receipt of a request from audit client 114, human resource allocation module 120 queries database 116 and generates a report 130 for tracking the investment and jobs created as a result of the investment. The report 130 is sent to audit client 114.  Hakim paragraph 259 disclosing in the illustrated embodiment, computer system 1600 includes one or more processors 1610 coupled to a system memory 1620 via an input/output (I/O) interface 1630. Computer system 1600 further includes a network interface 1640 coupled to I/O interface 1630, and one or more input/output devices 1650, such as cursor control device 1660, keyboard 1670, and display(s) 1680.

wherein the immigration data comprises available visas for one or more immigrant investor programs; (Hakim paragraph 118 disclosing in one embodiment, the citizenship, residency or immigration transaction facilitated is an EB-5 visa transaction, or a similar investment-driven transaction for which employment is tracked. The EB-5 visa for Immigrant Investors is a United States visa created by the Immigration Act of 1990. The program is currently scheduled to end on Sep. 30, 2012, and embodiments similarly support replacement programs. This visa provides a method of obtaining a green card for foreign nationals who invest money in business entities in the United States. To obtain the visa, individuals invest $1,000,000 (or at least $500,000 in a “Targeted Employment Area”—high unemployment or rural area), creating or preserving at least ten jobs for U.S. workers excluding the investor and their immediate family. In some embodiments, employer interface 122 is used to report information about job creation for investments. Information about the investments is entered through audit client 114. Human resource allocation module 120 monitors and verifies compliance and provides reports 130. Hakim paragraph 121 disclosing in some embodiments, immigration transaction facilitation management provider 106 is a system used by an employer or provides services to support an employer complying with the requirements of the EB-5 Visa program by tracking and accounting for employment credits in a manner used to comply with the EB-5 program. Embodiments include support for a PEO, or professional employer organization, which, in some embodiments is a company that provides HR-related services to clients through a business arrangement known as co-employment. Some embodiments provide accounting support specifically to monitor and account for EB-5/EB-6 compliance. Under this arrangement as supported by some embodiments, an investor invests in the PEO to create jobs and the PEO assumes or shares many of the responsibilities of being an employer, including EB-5/EB-6 compliance.)

wherein the investment data comprises data about one or more investments; (Hakim paragraph 122 disclosing human resource allocation module 220 receives as input one or more forms of investment information 204. Examples of investment information 204 may include terms of an investment or payment received from an investing party seeking a citizenship, residency or immigration transaction, such as a United States EB-5 visa transaction.)

wherein aggregating the investment data and the immigration data into aggregated data comprises storing the investment data and immigration data into one or more system databases; (Hakim paragraph 101 disclosing some embodiments include a method for automatically creating at least a portion of an immigration regulatory compliance report. In some embodiments, the method includes allowing investments to be provided from two or more qualified immigrants to a first entity, wherein the first entity hires two or more employees who then provide services to a second entity, and the services are provided in exchange for consideration being paid by the second entity to the first entity. In some embodiments, the method further includes receiving in an electronic accounting system job credits for immigration regulatory compliance to the first entity, based on the employment of the two or more employees. In some embodiments, the method further includes applying in the electronic accounting system two or more of the job credits to two or more of the qualified immigrants, for the purposes of immigration regulatory compliance of two or more of the qualified immigrants, and using the applied job credits to automatically create at least a portion of an immigration regulatory compliance report. Hakim paragraph 113 disclosing the employer sends to client interface 118 through reporting interface 122 of employer client 102 reporting information 104 with respect to jobs created using the investment to place employees with the employer. The reporting information is recorded in database 116 by human resource allocation module 120. Upon receipt of a request from audit client 114, human resource allocation module 120 queries database 116 and generates a report 130 for tracking the investment and jobs created as a result of the investment.)

 wherein aggregating the investment data and the immigration data into aggregated data comprises linking the immigration data to the investment data; (Some embodiments include a method for automatically creating at least a portion of an immigration regulatory compliance report. In some embodiments, the method includes allowing investments to be provided from two or more qualified immigrants to a first entity, wherein the first entity hires two or more employees who then provide services to a second entity, and the services are provided in exchange for consideration being paid by the second entity to the first entity. In some embodiments, the method further includes receiving in an electronic accounting system job credits for immigration regulatory compliance to the first entity, based on the employment of the two or more employees. In some embodiments, the method further includes applying in the electronic accounting system two or more of the job credits to two or more of the qualified immigrants, for the purposes of immigration regulatory compliance of two or more of the qualified immigrants, and using the applied job credits to automatically create at least a portion of an immigration regulatory compliance report.)

 wherein tracking one or more investments comprises tracking the aggregated data; (Hakim paragraph 17 disclosing execution of one or more immigration transactions is facilitated by generating one or more records for ascertaining immigration compliance of the one or more investments with respect to the one or more immigration transactions. 20 In some embodiments, the citizenship, residency or immigration transaction facilitated is an EB-5 visa transaction, or a similar investment-driven transaction for which employment is tracked. Some embodiments monitor compliance with the criteria spelled out in INA s. 203(b)(5) and 8 CFR s. 204.6. 73 In one embodiment, one or more investments in one or more entities are recorded in an accounting system. One or more economic metrics are allocated in the accounting system to the one or more investments. Execution of one or more immigration transactions is facilitated by generating one or more records for ascertaining immigration compliance of the one or more investments with respect to the one or more immigration transactions. 122 Human resource allocation module 220 receives as input one or more forms of investment information 204. Examples of investment information 204 may include terms of an investment or payment received from an investing party seeking a citizenship, residency or immigration transaction, such as a United States EB-5 visa transaction. Some embodiments further perform and/or support facilitating accounting records for tax preference transactions related to employment goals facilitated by investments. Human resource allocation module 220 further receives as input one or more forms of employment information 204. Examples of employment information 214 may include information for an investment received from an investing party to comply with terms of a citizenship, residency or immigration transaction, such as a United States EB-5 visa transaction. Examples of employment information 214 may include for reports of jobs created by a company receiving investment from an investing party, such that the employment information can be used to verify compliance with terms of a citizenship, residency or immigration transaction, such as a United States EB-5 visa transaction.)

 and wherein tracking the one or more ((claim 1)EB-5 Immigrant Investor Program) ((claim 8) Recaptured EB-5) ((claim 15) immigration) visas comprises tracking visa compliance with one or more ((claim 1) EB-5 Immigrant Investor Program) ((claim 8) Recaptured Employment-Based Fifth Preference (EB-5) Immigrant Investor Program) ((claim 15) immigration investor programs )rules. (Hakim paragraph 118 In one embodiment, the citizenship, residency or immigration transaction facilitated is an EB-5 visa transaction, or a similar investment-driven transaction for which employment is tracked. The EB-5 visa for Immigrant Investors is a United States visa created by the Immigration Act of 1990. The program is currently scheduled to end on Sep. 30, 2012, and embodiments similarly support replacement programs. This visa provides a method of obtaining a green card for foreign nationals who invest money in business entities in the United States. To obtain the visa, individuals invest $1,000,000 (or at least $500,000 in a “Targeted Employment Area”—high unemployment or rural area), creating or preserving at least ten jobs for U.S. workers excluding the investor and their immediate family. In some embodiments, employer interface 122 is used to report information about job creation for investments. Information about the investments is entered through audit client 114. Human resource allocation module 120 monitors and verifies compliance and provides reports 130. Hakim paragraph 121 disclosing in some embodiments, immigration transaction facilitation management provider 106 is a system used by an employer or provides services to support an employer complying with the requirements of the EB-5 Visa program by tracking and accounting for employment credits in a manner used to comply with the EB-5 program. Embodiments include support for a PEO, or professional employer organization, which, in some embodiments is a company that provides HR-related services to clients through a business arrangement known as co-employment. Some embodiments provide accounting support specifically to monitor and account for EB-5/EB-6 compliance. Under this arrangement as supported by some embodiments, an investor invests in the PEO to create jobs and the PEO assumes or shares many of the responsibilities of being an employer, including EB-5/EB-6 compliance Hakim paragraph 122 disclosing Human resource allocation module 220 receives as input one or more forms of investment information 204. Examples of investment information 204 may include terms of an investment or payment received from an investing party seeking a citizenship, residency or immigration transaction, such as a United States EB-5 visa transaction. Some embodiments further perform and/or support facilitating accounting records for tax preference transactions related to employment goals facilitated by investments. Human resource allocation module 220 further receives as input one or more forms of employment information 204. Examples of employment information 214 may include information for an investment received from an investing party to comply with terms of a citizenship, residency or immigration transaction, such as a United States EB-5 visa transaction. Examples of employment information 214 may include for reports of jobs created by a company receiving investment from an investing party, such that the employment information can be used to verify compliance with terms of a citizenship, residency or immigration transaction, such as a United States EB-5 visa transaction.).)

Referring to claims 2, 9, and 16, 

Hakim further wherein the one or more investments comprise at least one of commercial airplane investments, aerospace investments, and/or infrastructure investments.  (Hakim paragraph 3 disclosing investments can be made directly in a job-generating commercial enterprise (new, or existing), or into a “Regional Center”—a 3rd party-managed investment vehicle (private or public), which assumes the responsibility of creating the requisite jobs. Hakim paragraph 233 disclosing the Regional Investment Center forms a limited partnership to pool capital contributions from investors in order to make an equity investment in a variety of commercial projects, such as commercial redevelopments, dairy farms, ski resorts, etc.)

Referring to claims 3, 10, and 17, 

Hakim further discloses wherein the investment module is configured to calculate a credit enhancement and/or credit facility based on the availability of funds, investment risk, and/or the requirements of a lender; (Hakim paragraph 80 disclosing some embodiments further include calculating a contractually agreed return on the one or more investments. Some embodiments further include calculating one or more contractually agreed returns on the one or more investments, and generating one or more records for reporting the one or more contractually agreed returns on the one or more investments.)

wherein the investment module is configured to automate one or more conventional credit enhancement application processes; (Hakim paragraph 127 disclosing in some embodiments, financial transaction module 215 performs recording in an accounting system one or more investments in one or more entities and exclusively allocating in the accounting system one or more economic metrics to the one or more investments. In some embodiments, the allocating in the accounting system the one or more economic metrics to the one or more investments includes allocating in the accounting system one or more employment credits to the one or more investments through a co-employment arrangement. In some embodiments, financial transaction module 215 performs calculating a contractually agreed return on the one or more investments.)

wherein automating one or more conventional credit enhancement application processes comprises providing the lender with records and documents showing at least one of financial statements, collateral, insurance, and/or a third-party guarantee.  (Hakim paragraph 80 disclosing some embodiments further include calculating a contractually agreed return on the one or more investments. Some embodiments further include calculating one or more contractually agreed returns on the one or more investments, and generating one or more records for reporting the one or more contractually agreed returns on the one or more investments.)

Referring to claims 4, 11, and 18, 

Hakim further discloses, wherein the one or more investments comprise at least one of commercial airplane investments, aerospace investments, and/or infrastructure investments.  (Hakim paragraph 3 disclosing investments can be made directly in a job-generating commercial enterprise (new, or existing), or into a “Regional Center”—a 3rd party-managed investment vehicle (private or public), which assumes the responsibility of creating the requisite jobs. Hakim paragraph 233 disclosing the Regional Investment Center forms a limited partnership to pool capital contributions from investors in order to make an equity investment in a variety of commercial projects, such as commercial redevelopments, dairy farms, ski resorts, etc.)

Referring to claims 5, 12, and 19, 

Hakim further discloses, wherein tracking visa compliance with one or more EB-5 Immigrant Investor Program rules comprises tracking job creation; wherein the job creation comprises jobs created from the investments.  (Hakim paragraph 12 disclosing in some embodiments, data is prepared for use in an immigration requirements compliance report. In some embodiments preparing data for use in an immigration requirements compliance report includes reporting one or more employment credits as being allocated to an investment. In some embodiments, the employment credits represent jobs created through investment in a first business entity that employs one or more employees that are simultaneously employees of the first business entity and a second business entity. Hakim paragraph 121 disclosing in some embodiments, immigration transaction facilitation management provider 106 is a system used by an employer or provides services to support an employer complying with the requirements of the EB-5 Visa program by tracking and accounting for employment credits in a manner used to comply with the EB-5 program. Embodiments include support for a PEO, or professional employer organization, which, in some embodiments is a company that provides HR-related services to clients through a business arrangement known as co-employment. Some embodiments provide accounting support specifically to monitor and account for EB-5/EB-6 compliance. Under this arrangement as supported by some embodiments, an investor invests in the PEO to create jobs and the PEO assumes or shares many of the responsibilities of being an employer, including EB-5/EB-6 compliance Hakim paragraph 122 disclosing Human resource allocation module 220 receives as input one or more forms of investment information 204. Examples of investment information 204 may include terms of an investment or payment received from an investing party seeking a citizenship, residency or immigration transaction, such as a United States EB-5 visa transaction. Some embodiments further perform and/or support facilitating accounting records for tax preference transactions related to employment goals facilitated by investments. Human resource allocation module 220 further receives as input one or more forms of employment information 204. Examples of employment information 214 may include information for an investment received from an investing party to comply with terms of a citizenship, residency or immigration transaction, such as a United States EB-5 visa transaction. Examples of employment information 214 may include for reports of jobs created by a company receiving investment from an investing party, such that the employment information can be used to verify compliance with terms of a citizenship, residency or immigration transaction, such as a United States EB-5 visa transaction.)

Referring to claims 6 and 13, 

Hakim further discloses, wherein the one or more EB-5 Immigrant Investor Program rules comprise one or more federal and/or state securities laws; wherein one or more federal and/or state securities laws comprise one or more of. (i) Securities Act of 1933; (ii) the Securities Exchange Act of 1934; (iii) the Investment Company Act of 1940; (iv) the Investment Advisers Act of 1940; (v) Jumpstart Our Business Startups Act (JOBS Act); (vi) CROWDFUND Act; and/or (vii) State "Blue Sky" laws.  (Hakim paragraph 20 disclosing in some embodiments, the citizenship, residency or immigration transaction facilitated is an EB-5 visa transaction, or a similar investment-driven transaction for which employment is tracked. Some embodiments monitor compliance with the criteria spelled out in INA s. 203(b)(5) and 8 CFR s. 204.6. Hakim paragraph 72 disclosing in some embodiments, preparing data for use in an immigration compliance report includes identifying the one or more employees that are simultaneously employees of the first business entity and a second business entity as holding jobs created by the investment in the first business entity. In some embodiments, the investment compliance report includes information regarding investment by a non-U.S. resident seeking to comply with U.S. immigration rules regarding residency. ) 

Referring to claims 7 and 14, 

Hakim further discloses, wherein the one or more EB-5 Immigrant Investor Program rules comprise one or more national security-related rules; wherein the one or more national security-related rules comprise rules from one or more of: (i) Committee on Foreign Investment in the United States (CFIUS), Foreign Investment Risk Review Modernization Act of 2018 (FIRRMA) and Critical Technology Pilot Program; (ii) detailed source of funds review; (iii) compliance with Uniting and Strengthening America by Providing Appropriate Tools to Restrict, Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), Know-Your-Customer (KYC), Anti-Money Laundering (AML), Bank Secrecy Act (BSA) and/or; (iv) Office of Foreign Asset Control (OFAC) requirements. (Hakim paragraph 20 disclosing in some embodiments, the citizenship, residency or immigration transaction facilitated is an EB-5 visa transaction, or a similar investment-driven transaction for which employment is tracked. Some embodiments monitor compliance with the criteria spelled out in INA s. 203(b)(5) and 8 CFR s. 204.6. Hakim paragraph 72 disclosing in some embodiments, preparing data for use in an immigration compliance report includes identifying the one or more employees that are simultaneously employees of the first business entity and a second business entity as holding jobs created by the investment in the first business entity. In some embodiments, the investment compliance report includes information regarding investment by a non-U.S. resident seeking to comply with U.S. immigration rules regarding residency.  Hakim paragraph 230 disclosing FIG. 15A is a flowchart of operations that can be performed in execution of a business model that may be implemented using a system for employment compliance monitoring, according to some embodiments. Immigrant investor qualifications are verified (block 1500). In some embodiments, verification of qualifications includes verifying that the investment funds were obtained through lawful means. Some embodiments support verifications reflecting the U.S. government policy of preventing drug money, etc. from entering the United States. Thus, such embodiments provide solutions for verifying or storage for evidence that an investor obtained the $1,000,000 for investment through lawful means. This evidence may include: bank statements; business records; tax returns; and criminal history background checks.)

Referring to claim 20,

Hakim further discloses, wherein the immigration module is configured to utilize and access financial information to authenticate investment source of funds and utilizes and accesses criminal background information and other background information to engage in national security related processing, screening and/or compliance. (Hakim paragraph 230 disclosing FIG. 15A is a flowchart of operations that can be performed in execution of a business model that may be implemented using a system for employment compliance monitoring, according to some embodiments. Immigrant investor qualifications are verified (block 1500). In some embodiments, verification of qualifications includes verifying that the investment funds were obtained through lawful means. Some embodiments support verifications reflecting the U.S. government policy of preventing drug money, etc. from entering the United States. Thus, such embodiments provide solutions for verifying or storage for evidence that an investor obtained the $1,000,000 for investment through lawful means. This evidence may include: bank statements; business records; tax returns; and criminal history background checks.)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mattox (US 20190043133) – directed to a financing investments that meet the requirements of the United States government's EB-5 immigrant investor visa program, while providing compensation for management of a funded economic development project by assignment of asset rights by EB-5 investors.

Vergani et al. (US 20160224982) – directed to a visa compliance system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M.J.M./Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689